DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions & Status of Claims
Claims 1-12 and 19-30 remain for examination and are examined in the instant office action wherein claims 1 and 19 have been currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 19-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Regarding Claims 1-12 and 19-30, instant claims were amended with the limitation of “forming the sucker rod from a solid cylindrical bar of martensitic stainless steel material” (claim 1) and “producing multiple sucker rods from multiple solid cylindrical bars of martensitic stainless steel material” (claim 19) (amendments emphasized). 
The specification { pg. 5:24-29} teaches as follows with respect to the cylindrical bar.
Referring additionally now to FIG. 2, a sucker rod composition or material 52 is depicted in the form of a cylindrical bar 54 having a suitable length. The bar 54 can be considered as a raw material for producing a sucker rod 50 (see FIGS. 3 & 4). The sucker rod 50 may be used in the rod string 18 described above, or it may be used in other rod strings and in other artificial lift systems, in keeping with the scope of this disclosure.
	Therefore, the original disclosure teaches of “a sucker rod composition or material 52 is depicted in the form of a cylindrical bar 54 having a suitable length” but does not teach of the solid cylindrical bar as claimed in the instant claims. Therefore, instant claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claims 2, 3, 5, 6, 8, 20, 21, 24 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "approximately" in claims 2, 3, 5, 6, 8, 20, 21, 24 and 26 is a relative term which renders the claim indefinite as the term “approximately " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Instant claims require “approximately” with respect to temperature and time. The term “approximately” according to dictionary definition means “about”. MPEP provides the guidance: In determining the range encompassed by the term "about”, one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). See MPEP § 2173.05(b) III A. 
Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See In re Wiggins, 488 F. 2d 538, 541, 179 USPQ 421, 423 (CCPA 1973). See MPEP § 2173.05(b) I.
In the instant case, there is no definition of the term “approximately” or “about” in the specification and there is no discussion or definition with respect to the error bars or the range 

Regarding Claims 1-12 and 19-30, instant claims 1 and 19 recite as follows.
Claim 1: “A method of producing a sucker rod for use in a subterranean well, the method comprising: forming the sucker rod from a solid cylindrical bar of martensitic stainless steel material; maintaining a temperature of the martensitic stainless steel material above a martensite transformation temperature for the material; then air quenching the material; and installing the sucker rod in the well, thereby placing the martensitic stainless steel material in direct contact with a fluid in the well.”
Claim 19: “A method of flowing a fluid from a subterranean well, the method comprising: producing multiple sucker rods from multiple solid cylindrical bars of martensitic stainless steel material, the producing comprising maintaining a temperature of the martensitic stainless steel material above a martensite transformation temperature for the material, and then air quenching the material; connecting the sucker rods in a rod string, the connecting including connecting the rod string to a downhole pump, thereby placing the martensitic stainless steel material in direct contact with the fluid; and operating the downhole pump, thereby flowing the fluid from the well”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12 and 30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2005/0257861 A1 of Raos (US’861).
Regarding claims 12 and 30, claims 12 and 30 are written in the form of product-by-process claims. MPEP provides that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
US 2005/0257861 A1 of Raos (US’861) {whole document} teaches of (abstract) “seam-welded, air hardenable steel tubes, methods of manufacturing seam-welded air hardenable steel tubes, tube mills for practicing such methods and applications for using seam-welded, air hardenable steel tubing” wherein {[0009], claims 3, 4, 10, 17, 18} the air hardenable stainless steel is a martensitic stainless steel. It further teaches “[0093] The petroleum industry makes heavy use of tubular materials for use in lifting, transporting, and refining oil and gas. The advantages of seam-welded air hardenable stainless steel tubing mentioned above apply in this area as well. In addition, the present tubing system can be used to produce high performance, low cost lifting rods for use in reciprocating artificial lift systems. As such, a "sucker rod" made of conventional material will be replaced by a sucker rod fabricated from a tube of the present invention, with the further advantage that the interior of the tube can be used for injecting well conditioning fluids or chemicals or alternately used as additional space for flowing well product to the surface. In this application as well, the tubing may be produced in one continuous length in situ, with the same advantages as mentioned above.” Therefore, the prior art teaches of the product and the structure implied by the steps of the process limitations of the instant claims of a) “sucker rod” made from a martensitic stainless steel and b) “artificial lift system” made of sucker rods made from martensitic stainless steel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed inventi7on is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0001966 A1 of Tanida (US’966) as evidenced by Practical Heat Treating (2nd Edition) - 2. Fundamentals of the Heat Treating of Steel of Dossett (NPL’2), and further in view of US 2005/0257861 A1 of Raos (US’861).
Regarding claims 1-2, 12, 19-20 and 30, US 2001/0001966 A1 of Tanida (US’966) {whole document} teaches [0001] a steel used for making a material of seamless steel pipes, such as oil well pipes or line pipes, and particularly to a martensitic stainless steel characterized by having excellent descaling property and machinability; [0009] for the purpose of the improving machinability and descaling property of martensitic stainless steel while keeping up its inherent mechanical property and corrosion resistance wherein the method of making the steel comprises [0039] Quenching: heating at 920 to 1050°C for about 20 minutes, and then air-quenching (air-cooling or forced air-cooling), [0040] Tempering: heating at 625 to 750°C for about 30 minutes, and then air-cooling. Therefore, the prior art reads on a martensitic steel, maintaining a temperature (see discussion below) as well as the air quenching as claimed in the instant claims.
Regarding the temperature above martensite transformation temperature or the temperature range of the instant claims, one skilled in the art recognizes that Ac3 or austenization end temperature of steels are above the eutectoid temperature of 1340°F (725°F) and below the peritectic point of 2725°F (1495) as evidenced by Practical Heat Treating (2nd Edition) - 2. Fundamentals of the Heat Treating of Steel of Dossett (NPL’2) which defines the austenite phase ranges of steels (see phase diagram Fig 4. on page 16). Therefore, the teachings of the prior art US’966 read on the limitation of “maintaining a temperature of a martensitic stainless steel material above a martensite transformation temperature for the material” of instant claims 1 and 19 since austenization temperature is above martensite transformation temperature. Further, the claimed ranges of temperatures of instant claims 2 and 20 lie within or overlap the ranges provided by the prior art. As the claimed ranges overlap or lie prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature and/or time over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. 
Although the prior art US’966 teaches [0001] “steel used for making a material of seamless steel pipes, such as oil well pipes or line pipes, and particularly to a martensitic stainless steel characterized by having excellent descaling property and machinability”, it does not explicitly teach of a “sucker rod” as claimed in the instant claims 1 and 12. However, in the same field of endeavor, US 2005/0257861 A1 of Raos (US’861) US’861 {whole document} teaches of (abstract) “seam-welded, air hardenable steel tubes, methods of manufacturing seam-welded air hardenable steel tubes, tube mills for practicing such methods and applications for using seam-welded, air hardenable steel tubing” wherein {[0009], claims 3, 4, 10, 17, 18} the air hardenable stainless steel is a martensitic stainless steel. US’861 further teaches “[0093] The petroleum industry makes heavy use of tubular materials for use in lifting, transporting, and refining oil and gas. The advantages of seam-welded air hardenable stainless steel tubing mentioned above apply in this area as well. In addition, the present tubing system can be used to produce high performance, low cost lifting rods for use in reciprocating artificial lift systems. As such, a "sucker rod" made of conventional material will be replaced by a sucker rod fabricated from a tube of the present invention, with the further advantage that the interior of the tube can be used for injecting well conditioning fluids or chemicals or alternately used as additional space for flowing well product to the surface. In this application as well, the tubing US’966 and employ it as a sucker rod as suggested by US’861 since the martensitic stainless steels can be made into rods as shown by US’861 and martensitic stainless steel of US’966 possesses excellent descaling property and machinability as well as improved machinability and descaling property with inherent mechanical property and corrosion resistance making and has intended uses in oil well pipes or line pipes as taught by US’966  [0001]-[0009]. 
With respect to the limitation of “for use in a subterranean well” of the instant claim 1, it is noted that it is a preamble statement reciting purpose or intended use. MPEP provides that If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81. See MPEP § 2112.02 II. Nevertheless, the prior art US’966 [0001]-[0009] teaches of martensitic stainless material of seamless steel pipes, such as oil well pipes or line pipes while the prior art US’861 teaches of sucker rods and teaches it can be used in tools used in oil and gas wells, and since sucker rods are used for oil and gas wells which one skilled in the art recognizes that the wells are subterranean in nature, the prior art teaches of the intended use limitations of the instant claims.
claim 19, please see claim1 with respect to maintaining and air quenching of the sucker rod. It is noted that the instant method requires “A method of flowing a fluid from a subterranean well” in the preamble. As noted above, the prior art US’861 [0087] teaches of sucker rods and teaches that its steel and method can be used in tools used in oil and gas wells, and since sucker rods are used for oil and gas wells which one skilled in the art recognizes that the wells are subterranean in nature, the US’861 [0087] teaches of the subterranean well limitations of the instant claims. In addition, the prior art US’861 teaches that its invention [0086] “The present tubing system can yield substantial economic gains in the area of fluid and gas transfer, including the transfer of water, sewage and energy industry products such as crude oil, refined oil products and natural gas.” [0087]  “As such, a “sucker rod” made of conventional material will be replaced by a sucker rod fabricated from a tube of the present invention, with the further advantage that the interior of the tube can be used for injecting well conditioning fluids or chemicals or alternately used as additional space for flowing well product to the surface.” Therefore, the prior art teaches “a method of flowing fluid” of the instant claims. 
With respect to the limitation “producing multiple sucker rods” and “operating the downhole pump, thereby flowing the fluid from the well”, as shown above, US’861 teaches that the rods are used artificial lift system inferring multiple sucker rods” can be produced since the prior art US’861 teaches of creating [0087] “the present tubing system can be used to produce high performance, low cost lifting rods for use in reciprocating artificial lift systems” and also teaches of [0086] “fluid and gas transfer, including the transfer of water, sewage and energy industry products such as crude oil, refined oil products and natural gas”. Since the prior art teaches an lift system, one skilled in the art would recognize that the rods being connected in the lift system thereby reading on the connecting the rods in a string. In addition, as the prior art teaches of fluid and gas transfer, it reads on the operation and flowing a fluid as claimed in the instant claims as artificial lift system of instant claim 30. These teachings would also mean that 
Regarding the amended limitation of the forming the sucker rod(s) from a/multiple solid cylindrical bars, US’966 teaches as follows regarding the formation of steel pipes: “[0041] Three billets (outer diameter: 191 mm) of each steel, having the chemical composition shown in FIG. 1 and FIG. 2, were prepared. These billets were heated at 1230.degree. C. and then piercing-rolled with 6.5% of the relative reduction in front of the plug nose by an inclined roll piercer having a 10.degree. cross angle. Each obtained hollow shell was extracting-rolled by a mandrel mill, heated again, and fixed-size-rolled by a stretch reducer, to produce seamless steel pipes, having 73.0 mm of outer diameter, 5.51 mm of wall thickness, and 9700 mm of length. Five steel pipes were produced from each billet. Thus, fifteen sample steel pipes were obtained from each steel having respective ones of compositions shown in FIGS. 1 and 2.” One skilled in the art recognizes that billets are solid round or square products that can be made into other products. In the instant case, the billets were subjected to “piercing-rolled with 6.5% of the relative reduction in front of the plug nose by an inclined roll piercer having a 10.degree. cross angle. Each obtained hollow shell was extracting-rolled by a mandrel mill, heated again, and fixed-size-rolled by a stretch reducer, to produce seamless steel pipes”. Therefore, the pipes of the prior art are formed from billets or solid cylindrical bars and therefore meets the claimed amended limitation.
Regarding claims 3 and 21, as noted above, the term “approximately” is not defined and therefore the scope of the range of the required time is unclear. Nevertheless, the prior art US’966 teaches [0039] Quenching: heating at 920 to 1050°C for about 20 minutes while the instant claims required “approximately 30 minutes”. 
Instant claim requires “approximately 30 minutes” while the prior art discloses “about 20 minutes”. MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In addition, MPEP 2144.05 II A provides that Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.") Although the claimed range of time appears to be different from what is provided by the prior art, there is no evidence on the record that the difference is critical and it would yield distinguishable results and therefore is obvious over the prior art.
Regarding claims 4 and 22, US’966  teaches that the steel undergoes “[0039] Quenching: heating at 920 to 1050° C. for about 20 minutes, and then air-quenching (air-cooling or forced air-cooling), [0040] Tempering: heating at 625 to 750° C. for about 30 minutes, and then air-cooling.” thereby reading on the instant limitations.
Regarding claims 5 and 23, US’966 teaches that the steel undergoes “[0040] Tempering: heating at 625 to 750° C. for about 30 minutes, and then air-cooling.” The claimed range of temperature lies within or overlaps the range provided by the prior art thereby rendering the instant claims obvious. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed range over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I
Regarding claims 6 and 24, as noted above, the term “approximately” is not defined and therefore the scope of the range of the required time is unclear. Instant claim requires “approximately 45 minutes to approximately one hour” while the prior art discloses “about 30 minutes”. MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In addition, MPEP 2144.05 II A provides that Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.") Although the claimed range of time appears to be different from what is provided by the prior art, there is no evidence on the record that the difference is critical and it would yield distinguishable results and therefore is obvious over the prior art.
Regarding claims 7 and 25, US’966 teaches that the steel undergoes [0041 shaping of billets at high temperature and also recognizes that [0007] the hot forging process that is state of the art  and therefore reads on forging limitation of the instant claims.
Regarding claims 8 and 26, as noted above, the term “approximately” is not defined and therefore the scope of the range of the required time is unclear. Instant claim requires “approximately 1288 +/- 28°C minutes” while the prior art US’966 discloses “1230°C”. MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, MPEP 2144.05 II A provides that Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.") Although the claimed range of time appears to be different from what is provided by the prior art, there is no evidence on the record that the difference is critical and it would yield distinguishable results and therefore is obvious over the prior art.
Regarding claims 9 and 27, it is noted that the prior art does not explicitly teach of shapes as required by the instant claims. However, the prior art US’966 and US’861 teaches of various shapes that can be made from the martensitic stainless steel (See Fig 1-9 of US’861 as an example). With regard to the shape, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV). Therefore, the shapes as required by instant would require only ordinary skill in the art and hence are considered routine expedients and therefore over the teachings of the prior art.
Regarding claims 10-11 and 28-29, the prior art US’966 teaches that its steel has “0.025 to 0.22% of C”, “0.25% or less of V” (abstract, [0014]-[0018], [0022]-[0038]} meaning that the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Response to Arguments
The 112(a) rejection as stated in the prior office action with respect to the negative limitation has been withdrawn in view of the amendment to the instant claims.
Applicant's arguments regarding the 112(b) rejections of the term “approximately” have been fully considered but they are not persuasive. It is agreed that the term “about” is not used in the claims. It is noted that Applicant argued that “A person of ordinary skill in the art would clearly understand what is claimed, in light of the specification”. Examiner respectfully disagrees. The claims employ the term “approximately” and which according to the dictionary means “about”. Since there is no definition of the term “approximately” or “about” in the specification and there is no discussion or definition with respect to the error bars or the range that is encompassed by the inclusion of the term “approximately” preceding the numerical value of the composition – for example, 10%, 20%, etc of the numerical value, it is unclear as to what range is intended by the inclusion of the term “about” (approximately) thereby making the scope of the instant claims unclear and rendering the instant claims indefinite. 
Applicant's arguments regarding the 112(b) rejections “material”/”sucker rod” and the separable rejection have been fully considered but they are not persuasive. It is noted that the Applicant argued “The work is performed on the "material." The "material" doesn't become a "sucker rod" until the steps of fabrication have been completed.” However, this is not what the claims recite. For example, claim 1 recites as follows
Claim 1: “A method of producing a sucker rod for use in a subterranean well, the method comprising: forming the sucker rod from a solid cylindrical bar of martensitic stainless steel material; maintaining a temperature of the martensitic stainless steel material above a martensite transformation temperature for the material; then air quenching the material; and installing the sucker rod in the well, thereby placing the martensitic stainless steel material in direct contact with a fluid in the well.”
Therefore, the formation of the sucker rod from martensitic stainless steel material is the first step of the instant claims. Therefore, it is unclear how the rod is reverted to martensitic stainless steel as claimed in the instant claims to do the recited processing.
Applicant's arguments regarding the 35 USC 103 rejections have been fully considered but they are not persuasive.  Regarding the amended limitation of the forming the sucker rod(s) from a/multiple solid cylindrical bars, US’966 teaches as follows regarding the formation of steel pipes: “[0041] Three billets (outer diameter: 191 mm) of each steel, having the chemical composition shown in FIG. 1 and FIG. 2, were prepared. These billets were heated at 1230.degree. C. and then piercing-rolled with 6.5% of the relative reduction in front of the plug nose by an inclined roll piercer having a 10.degree. cross angle. Each obtained hollow shell was extracting-rolled by a mandrel mill, heated again, and fixed-size-rolled by a stretch reducer, to produce seamless steel pipes, having 73.0 mm of outer diameter, 5.51 mm of wall thickness, and 9700 mm of length. Five steel pipes were produced from each billet. Thus, fifteen sample steel pipes were obtained from each steel having respective ones of compositions shown in FIGS. 1 and 2.” One skilled in the art recognizes that billets are solid round or square products that can be made into other products. In the instant case, the billets were subjected to “piercing-rolled with 6.5% of the relative reduction in front of the plug nose by an inclined roll piercer having a 10.degree. cross angle. Each obtained hollow shell was extracting-rolled by a mandrel mill, heated again, and fixed-size-rolled by a stretch reducer, to produce seamless steel pipes”. Therefore, the pipes of the prior art are formed from billets or solid cylindrical bars and therefore meets the claimed amended limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733